Citation Nr: 0634168	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the right arm (ulna and radius), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury to the right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1975.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the increased rating 
claims.


FINDINGS OF FACT

1.  There is no evidence of bony misalignment or other 
impairment of the ulna, and there is no evidence of 
limitation of pronation with motion lost beyond the last 
quarter of the arc.  

2.  Considering the manifestations of pain and stiffness, 
flexion of the elbow is limited to 100 degrees.  

3.  The veteran's residuals of a right foot fracture are not 
manifested by marked limitation of motion or moderately 
severe symptoms of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a right arm fracture, 
impairment of the ulna or impairment of supination and 
pronation, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5211, 5213 (2006).

2.  The veteran's residuals of a right arm fracture warrant a 
separate disability rating of no more than 10 percent for 
limitation of flexion of the elbow.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 
4.25, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5206 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a right foot fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5003, 5271, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that higher disability ratings are 
warranted for his right arm and right foot disabilities.  The 
law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Right arm

The veteran was involved in an automobile accident while in 
service in March 1965.  He sustained a comminuted fracture of 
the radius and ulna of the right arm.  Shortly after the 
accident, he underwent open reduction of the right arm and 
nails were used to immobilize the fractures.  His arm was 
placed in traction to ensure proper alignment.  In September 
1965 the nails were removed, and satisfactory union of the 
bones was noted.

During his personal hearing before the undersigned Veterans 
Law Judge in 2005, the veteran reported pain in his right 
elbow and wrist so that he used his left arm for anything 
that required any weight-bearing.  VA treatment records note 
reports of pain in the right hand, fingers, and wrist.  X-
rays taken in 2000 reveal mild degenerative changes in the 
right wrist.  September 2002 VA treatment records noted 
decreased grip on the right due to thenar wasting.  A January 
2003 electrodiagnostic testing noted right ulnar neuropathy; 
however, an April 2003 clinical note reported that the 
veteran did not have any symptoms consistent with ulnar 
neuropathy.  

In May 2004, the veteran reported that his pain was 
reasonably controlled by his pain medication.  June 2005 
electrodiagnostic testing noted severe ulnar neuropathy.  An 
August 2005 neurosurgical consult noted that the veteran had 
advanced atrophy and disuse without sensory complaints or 
findings.  It was noted that the veteran used his right arm 
for very little due to orthopedic pain.

During his 2006 VA examination the veteran reported a 
constant, aching pain throughout his forearm and wrist which 
is aggravated by increased movement.  He reported that he did 
not use his right arm much and that the extended release 
morphine he was prescribed did make the pain bearable.  He 
wore a brace from his elbow to his wrist.  He reported that 
his injury did not significantly limit his ability to perform 
his job as an IRS union chief prior to his retirement in 
2001. 

Physical examination revealed 10 to 105 degrees active elbow 
flexion with range of motion limited by pain and stiffness.  
Repetitive testing did not change the results.  He lacked 10 
degrees of terminal extension of the elbow.  Forearm 
supination revealed 0 to 20 degrees of active supination.  
Repetitive testing caused stiffness throughout the range of 
motion.  There was 0 to 70 degrees wrist pronation, and 
repetitive testing elicited stiffness and pain at the end 
range of motion.  He had 0 to 30 degrees of wrist 
dorsiflexion that was exacerbated by pain and stiffness 
throughout the entire range of motion after repetitions.  
There was 0 to 50 degrees of wrist palmar flexion with 
discomfort at the end of the range after repetitive testing.  
There was 0 to 10 degrees radial deviation with pain 
throughout the entire range of motion after repetitions.  
There was 0 to 20 degrees ulnar deviation with pain and 
stiffness throughout the entire range of motion after 
repetitions.

There was no obvious gross bony misalignment or loss of bone 
substance based on 2005 X-rays.  No neurological deficit was 
noted.  The examiner described the range of motion as very 
limited.  He attributed the loss of motion as well as the 
significant pain and loss of function to the surgery and 
immobilization of the arm in service.  

The veteran's right arm disability is currently rated 10 
percent disabling under Diagnostic Code 5299-5211 as 
analogous to impairment of the ulna, specifically, malunion 
of the ulna with poor alignment.  38 C.F.R. § 4.71a.  As 
there is no evidence of bony misalignment, the Board does not 
find that rating the veteran's disability under Diagnostic 
Code 5211 is appropriate.  

Instead, the Board finds that the veteran's right arm 
disability should be rated under Diagnostic Code 5213 for 
impairment of supination and pronation.  Here, the veteran's 
supination is limited to less than 30 degrees, the 
requirement for a 10 percent rating under Diagnostic Code 
5213.  A higher rating under Diagnostic Code 5213 is not 
warranted as a higher rating would require significant 
limitation of pronation, with motion lost beyond the last 
quarter of the arc.  The medical evidence does not show such 
significant limitation of pronation.  The 2006 VA examination 
noted 70 degrees of pronation.  Normal pronation is to 85 
degrees.  38 C.F.R. § 4.71a, Plate I.  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that, when a Diagnostic Code, as here, 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Even with consideration of the DeLuca factors, the 2006 
examiner specifically noted only increased pain and stiffness 
at the end of the range of motion after repetitive testing.  
This would not equate with motion lost beyond the last 
quarter of the arc.  Also, the examiner was unable to comment 
on flare-ups as the veteran was not experiencing a flare-up 
during the examination.  

The Board has considered the application of additional 
Diagnostic Codes.  Under Diagnostic Code 5206, for limitation 
of extension of the elbow, a 10 percent rating is warranted 
where flexion of the elbow is limited to 100 degrees.  
Without consideration of the DeLuca factors, flexion of the 
elbow is limited to 105 degrees.  When one considers that the 
2006 examiner stated that the range of motion was 
additionally limited by pain and stiffness, the Board finds 
that a separate 10 percent rating is warranted under 
Diagnostic Code 5206.  A higher, 20 percent, rating under 
Diagnostic Code 5206 is not warranted as that would require 
90 degrees of flexion.  Limitation of flexion to this degree 
is not shown by the evidence of record.

A separate, compensable rating is not warranted under 
Diagnostic Code 5207 for limitation of extension of the elbow 
as a 10 percent rating requires extension limited to 45 
degrees.  As the most recent VA examination revealed that he 
only lacked 10 degrees of terminal extension of the elbow, 
the criterion is not satisfied.  38 C.F.R. § 4.71a, Plate I.  
Likewise, as ankylosis is not demonstrated in the medical 
evidence, Diagnostic Codes 5205 and 5214 are not for 
application in this case.  Finally, separate compensable 
ratings are not warranted for limitation of motion of the 
wrist as the veteran's dorsiflexion and palmar flexion are 
much more significant than the range of motion required for a 
compensable rating under Diagnostic Code 5215, even with 
consideration of the DeLuca factors.

The Board has also considered separate evaluations for 
neurological manifestations of the right arm fracture 
residuals.  While electrodiagnostic testing reveal severe 
ulnar neuropathy, clinical assessment has repeatedly noted no 
symptomatology related to this neuropathy.  As noted above, 
assessment by a neurosurgeon in 2005 attributed the veteran's 
right arm symptomatology to orthopedic problems, not 
neurological disability.  For these reasons, a separate 
disability evaluation for right arm neuropathy is not 
warranted.

Lastly, the evidence reveals that the veteran has two 
surgical scars that are related to his service-connected 
right arm fracture residuals.  However, the medical evidence 
reveals no complaints, treatment, or diagnosis referable to 
these scars.  Therefore, separate ratings are not warranted 
for surgical scars.

Right foot

In the in-service automobile accident the veteran also 
sustained a comminuted fracture of his right tarsal navicular 
and cuboid.  His extremity was neurovascularly intact.  He 
was treated with a short leg cast.  A May 1966 reevaluation 
noted that the veteran reported that he had no complaints.  
Physical examination of the right foot was normal with no 
tenderness, normal ambulation, equal leg lengths, and normal 
range of motion.  X-rays showed the cuboid fracture had 
healed in a satisfactory position and that the tarsal 
navicular had healed with a moderate degree of sclerosis.  He 
was returned to full duty status.

During his personal hearing before the undersigned Veterans 
Law Judge in 2005, the veteran reported that he could only 
walk 100 to 150 feet and that he uses a Velcro brace so that 
his right ankle will not move.  VA treatment records note 
reports of pain in the right ankle, foot, and toe.  X-rays 
taken in 2000 reveal moderate degenerative changes in the 
right foot compared with the left.  He reported during a 2000 
VA examination that his right foot did not keep him from 
doing his current job.  He reported in 2002 that his new 
orthotic helped his right ankle pain.  

During his 2006 VA examination he reported extreme pain, 
aching, and stiffness across the top of his foot and at the 
tibiotalar joint relieved to some degree by pain medication.  
He reported that walking or weight bearing without his brace 
was difficult and that he uses a cane.  He reported that he 
could not walk more than 100 feet and that he had flare-ups 
when standing for long periods which was relieved by rest.  

Physical examination revealed no gross deformity or bony 
abnormality, no edema, no weakness, and no instability.  No 
neurologic dysfunction was noted, and there was no fatigue, 
weakness, or incoordination.  He walked with a very antalgic 
gait.  There was limitation of motion of the ankle.  He had 0 
to 10 degrees of active and passive dorsiflexion with pain 
and stiffness, and 0 to 40 degrees of plantar flexion.  There 
was tenderness about the tibiotalar joint.  There was no 
evidence of bony malalignment on X-ray.

The RO rated the veteran's disability under Diagnostic Code 
5284-5010 for foot injuries rated as traumatic arthritis.  
Traumatic arthritis is rated as degenerative arthritis, on 
the basis of limitation of motion of the joint affected.  
Normal range of motion of the ankle is from 0 to 20 degrees 
dorsiflexion and from 0 to 45 degrees plantar flexion.  
38 C.F.R. § 4.71a, Plate II.  A higher, 20 percent, rating is 
warranted where there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).    

The Board does not find that a higher rating is warranted 
under Diagnostic Code 5271 as the preponderance of the 
evidence does not show marked limitation of motion of the 
ankle.  While the veteran complains of chronic pain and 
significant impairment on account of his right foot 
disability, the medical evidence, including the recent VA 
examination report, reveals at only moderate limitation of 
dorsiflexion and almost full plantar flexion.  While an 
antalgic limited gait was noted along with pain and 
stiffness, the clinical findings reported in the 2006 VA 
examination report noted no gross deformity or bony 
abnormality, no edema, no weakness, and no instability, no 
neurologic dysfunction, no fatigue, and no incoordination.  
Weight bearing was not evaluated as the veteran refused 
examination without his brace, citing pain.  Thus, 
considering the provisions of 38 C.F.R. §§ 4.40, 4.45 (which 
address such factors as additional functional loss due to 
pain, weakness, excess fatigability, etc.), a higher rating 
than the currently assigned 10 percent rating is not 
warranted.  The foregoing findings do not show that the 
veteran currently suffers from marked limitation of motion of 
the ankle.  

Under Diagnostic Code 5284, a 20 percent rating is assigned 
for residual moderately severe symptoms of the foot.  Id.  A 
30 percent rating is assigned for residual severe symptoms.  
Id.  38 C.F.R. § 4.71, Diagnostic Code 5284 (2006).  The 
preponderance of the evidence does not include moderately 
severe residuals of a right foot injury.  As noted above, the 
veteran has fairly good range of motion with pain and 
stiffness and without significant additional disability.  
This disability picture does not equate with moderately 
severe symptoms.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a rating in excess of 
10 percent under Diagnostic Code 5284-5010 or any other 
diagnostic code for service-connected residuals of a fracture 
of the right  foot.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper notice must inform a claimant 
of any information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of a letter to the 
appellant dated in 2003 advising him of the duty to assist 
and the duty to notify.  The appellant was told of the 
requirements to establish a successful claim for a higher 
evaluation in the 2003 letter and in the statement of the 
case.  He was advised of his and VA's respective duties, and 
was asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  Although the 
timing of the notice letters did not comply with the 
requirement that notice must precede adjudication, the 
appellant has been provided with content complying notice and 
the claim has been readjudicated since that notice was 
provided.  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as compensation for the 
right arm and foot disorders was granted prior to the 
enactment of the Veterans Claims Assistance Act (VCAA).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that 
the Board does not commit prejudicial error in concluding 
that a notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  The Court also found 
that, once a claim is substantiated, VA's statutory duties 
are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statements 
of the case.  In any event, a May 2006 supplemental statement 
of the case explained assignment of disability ratings and 
effective dates.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claim on 
appeal was remanded by the Board in 2005 for further 
development, including a thorough VA examination with medical 
opinion.  In addition, service medical records are associated 
with the claims files, as are post-service VA medical 
records.  The veteran has not identified any additional 
available evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folders.  The Board therefore finds that VA has 
satisfied its duties to notify and assist.  




ORDER

A higher rating is not warranted for impairment of the ulna, 
recharacterized as impairment of supination and pronation.

A separate 10 percent rating for limitation of flexion of the 
elbow is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A claim for an increased rating for residuals of an injury to 
the right foot is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


